Exhibit 10.10

ZipRealty Inc. Management Incentive Plan – Fiscal Year 2010

General Purpose: This ZipRealty Inc. (“Company”) Management Incentive Plan –
Fiscal Year 2010 (“Plan”) is designed to motivate and retain the Company’s
Management (as defined herein) to achieve the Company’s financial and
operational goals for Fiscal Year 2010, as well as to retain such persons in the
employ of the Company. Management as used in this Plan includes all employees of
the Company holding the position of Vice President or higher. “Management”
specifically excludes all District Directors, Sales Management, as defined in
the Sales Management 2010 Incentive Plan, and other employees not specifically
identified in this paragraph.

Duration: This Plan will be in effect for the Company’s fiscal year ending
December 31, 2010 (“Fiscal Year 2010”) except as set forth below, meaning that
the performance period determining whether bonuses will be paid upon
satisfaction of performance objectives is Fiscal Year 2010 or the first half of
Fiscal Year 2010 as set forth below (though some such payments, if earned, will
be made following the end of this Fiscal Year as set forth below).

Plan Administrator: The Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) shall administer this Plan with respect to “Eligible
Persons” (as defined below) who are executive officers of the Company, and the
Company’s Chief Executive Officer, in consultation with the Committee, shall
administer this Plan with respect to other Eligible Persons (as applicable, the
“Administrator”).

Eligible Persons: Individuals eligible to earn an incentive payment under this
plan (“Eligible Persons”) include Management who are employed by the Company
during the applicable Performance Period (Mid Year or Annual), without
interruption (except as set forth in the “Proration” section of this Plan), and
(ii) on the date following completion of the Performance Period when the
Administrator completes its review of performance, calculates and approves the
payment of bonuses under this Plan.

Proration: In the sole discretion of the Administrator, a prorated incentive may
be paid under this Plan for any member of Management who became eligible to
participate in the Plan after the beginning of Fiscal Year 2010, or who was away
from work for some portion of fiscal year 2010 due to an approved leave of
absence. Additionally, in the sole discretion of the Administrator, a modified
incentive amount may be paid under this Plan to any Eligible Person who works a
reduced work schedule.

Incentive Pool:

Mid Year Incentive: The Committee, in consultation with the Company’s Chief
Executive Officer will establish an incentive pool of funds available for payout
of the Mid Year Incentive if the Company meets the Minimum revenue Target and a
minimum Adjusted EBITDA of ($5.0m). For purposes of this Plan “Adjusted EBITDA”
shall be defined as net income (loss) less interest income plus interest
expense, provision for income taxes, depreciation and amortization expense,
stock-based compensation and further adjusted to eliminate the impact of certain
items that we do not consider indicative of our ongoing core operating
performance.



--------------------------------------------------------------------------------

Annual Incentive: The Committee, in consultation with the Company’s Chief
Executive Officer will establish an incentive pool of funds available for payout
of the Annual Incentive if the Company meets either the Minimum Revenue Target
or the Minimum Adjusted EBITDA Target for the Annual Incentive.

Incentive Amount: Subject to the terms and conditions of this Plan, Eligible
Persons may earn payment of “Incentive Amounts” determined as a percentage of
annual base salary upon completion of the applicable performance period (June
30, 2010 or December 31, 2010) (“Base Salary”).

The Incentive Amounts will be determined as follows:

Eligible Persons may earn two incentives pursuant to this Plan, the first
“Mid-Year Incentive” based on “Company Performance” (as defined below) and
certain other business and performance metrics through June 30, 2010 and the
second “Annual Incentive” based on Company Performance and certain other
business and performance metrics for the full fiscal year 2010. Each of these
Incentive Amounts shall be calculated as follows:

Mid Year Incentive

The Mid Year Incentive shall include the “Base Incentive” (defined below) and if
applicable, additional incentives or multipliers set forth below and shall total
30% of each Eligible Person’s incentive opportunity for fiscal year 2010.

The Mid Year “Base Incentive” shall be measured based on Mid Year “Company
Performance”, which for purposes of the Mid Year Incentive shall be defined as a
measurement of the Company’s achievement of revenue at Performance Targets as
set forth below. Company Performance for the Mid Year Incentive shall be
measured against Mid Year Performance Targets. The Company must achieve a
minimum Adjusted EBITDA of ($5.0m) as of June 30, 2010 for any eligible person
to earn a Mid Year Incentive.

Base Incentive Calculation:

The Committee shall set forth Mid Year Performance Targets at “Minimum” “Target”
and “Stretch” levels for revenue, based on Company Performance from January 1,
2010 through June 30, 2010, in its sole discretion, in consultation with the
Chief Executive Officer. The Committee may also, in its sole discretion set
forth any conditions that it deems appropriate, required for an incentive to be
earned at each Target. Further, the Committee may, at any time, in its sole
discretion modify any Performance Target(s) taking into account various factors,
including but not limited to, general business and market conditions.

Total possible Mid Year Incentive Amounts for Eligible Persons shall be as
follows:

 

Position

   Minimum     Target     Stretch  

CEO

   23 %    30 %    38 % 

CFO and SVP Sales

   14 %    18 %    23 % 

Executive Officer and CEO Direct Report Vice Presidents

   9 %    12 %    15 % 

Non-Executive Officer Vice Presidents

   7 %    9 %    11 % 



--------------------------------------------------------------------------------

Incentives for Company Performance falling between the Performance Targets for
each applicable metric shall be determined pursuant to a calculation approved by
the Committee.

Multipliers:

The Base Incentive for Eligible Persons may be adjusted by application of
multipliers based on the Company’s performance against Mid Year financial and
operational metrics as set forth by the Committee. Each multiplier shall
potentially increase the Base Incentive amount if the Company meets or exceeds
the specified metric and shall potentially decrease the Base Incentive amount if
the Company fails to achieve the specified metric. The ranges for these
multipliers shall be as follows:

Multiplier 1: From .85 to 1.10 multiplied against the Base Incentive amount

Multiplier 2: From .90 to 1.05 multiplied against the Base Incentive amount

Multiplier 3: From .90 to 1.05 multiplied against the Base Incentive amount

Collectively, these multipliers may increase the Base Incentive amount by up to
1.21% or decrease the Base Incentive amount by up to .69%. The Committee may, in
its sole discretion modify ranges for each multiplier taking into account
various factors, including but not limited to, general business and market
conditions.

Individual Performance Incentive:

In the event that the Committee establishes an incentive pool for payment of the
Mid Year Incentive, the Committee may also establish a pool for payment of an
additional incentive amount based on each Eligible Person’s performance in
relation to his or her Individual Goals and Objectives for the first half of
fiscal year 2010. The Committee shall determine in consultation with the Chief
Executive Officer, which Eligible Persons if any, shall be entitled to such
additional incentive and the amount of any applicable incentive. The Individual
Performance Incentive amount shall be added to the Mid Year Incentive after the
multipliers set forth above are applied to the Base Incentive. The multipliers
shall not apply to the Individual Performance Incentive amount.

Annual Incentive

The Annual Incentive shall include the “Base Incentive” (defined below) and if
applicable, additional incentives or multipliers set forth below and shall total
70% of each Eligible Person’s incentive opportunity for fiscal year 2010.

The Annual “Base Incentive” shall be measured based on Annual “Company
Performance”, which for purposes of the Annual Incentive shall be defined as a
measurement consisting of the following two metrics 1) the Company’s achievement
of revenue Performance Targets (defined below), which shall make up 50% of the
Base Incentive; and 2) the Company’s achievement of Adjusted EBITDA Performance
Targets, which shall make up 50% of the Base Incentive. Company Performance for
the Mid Year Incentive shall be measured against Mid Year Performance Targets.



--------------------------------------------------------------------------------

Base Incentive Calculation:

The Committee shall set forth Annual Performance Targets at “Minimum” “Target”
and “Stretch” levels for revenue and Adjusted EBITDA in its sole discretion, in
consultation with the Chief Executive Officer. The Committee may also, in its
sole discretion set forth any conditions that it deems appropriate, required for
an incentive to be earned at each Target. Further, the Committee may, at any
time, in its sole discretion modify any Performance Target(s) taking into
account various factors, including but not limited to, general business and
market conditions. Eligible Persons shall only be eligible to earn up to 50% of
the Base Incentive for achievement of revenue at any of the Performance Targets
below if the Company does not achieve positive Adjusted EBITDA for fiscal year
2010.

Total Possible Annual Base Incentive Amounts for Eligible Person shall be as
follows:

 

Position

   Minimum     Target     Stretch  

CEO

   53 %    70 %    88 % 

CFO and SVP Sales

   32 %    42 %    53 % 

Executive Officer and CEO Director Report Vice Presidents

   21 %    28 %    35 % 

Non-Executive Officer Vice Presidents

   16 %    21 %    26 % 

Incentives for Company Performance falling between the Performance Targets for
each applicable metric shall be determined pursuant to a calculation approved by
the Committee.

Multipliers:

The Base Incentive for Eligible Persons may be adjusted by application of
multipliers based on the Company’s performance against financial and operational
metrics as set forth by the Committee. Each multiplier shall potentially
increase the Base Incentive amount if the Company meets or exceeds the specified
metric and shall potentially decrease the Base Incentive amount if the Company
fails to achieve the specified metric. The ranges for these multipliers shall be
as follows:

Multiplier 1: From .85 to 1.10 multiplied against the Base Incentive amount

Multiplier 2: From .90 to 1.05 multiplied against the Base Incentive amount

Multiplier 3: From .90 to 1.05 multiplied against the Base Incentive amount

Collectively, these multipliers may increase the Base Incentive amount by up to
1.21% or decrease the Base Incentive amount by up to .69%. The Committee may, in
its sole discretion modify ranges for each multiplier taking into account
various factors, including but not limited to, general business and market
conditions.



--------------------------------------------------------------------------------

Individual Performance Incentive:

In the event that the Committee establishes an incentive pool for payment of the
Annual Incentive, the Committee may also establish a pool for payment of an
additional incentive amount based on each Eligible Person’s performance in
relation to his or her Individual Goals and Objectives for fiscal year 2010. The
Committee shall determine in consultation with the Chief Executive Officer,
which Eligible Persons if any, shall be entitled to such additional incentive
and the amount of any applicable incentive. The Individual Performance Incentive
amount shall be added to the Annual Incentive after the multipliers set forth
above are applied to the Base Incentive. The multipliers shall not apply to the
Individual Performance Incentive amount.

Performance Adjustment: The Administrator shall have discretion to adjust any
Eligible Person’s Incentive Amount based on his or her job performance for
Fiscal Year 2010 (the “Adjusted Incentive Amount”) by reducing or increasing the
Incentive Amount as the Administrator, in its sole discretion deems appropriate,
including elimination of the Incentive Award. The Administrator shall also have
the discretion to determine that no Mid-Year Incentive Pool and/or Annual
Incentive Pool will be funded.

Calculation and Approval: An Eligible Person’s Incentive Amount or Adjusted
Incentive Amount, as determined in the manner set forth above, is that Eligible
Person’s “Actual Incentive” with respect to Fiscal Year 2010. All calculations
of each Actual Incentive must be approved by the Administrator with respect to
such participant and the total amount of the aggregate incentive pool to be paid
hereunder to all Eligible Persons must be approved by the Committee after such
consultation with the Board as it deems appropriate.

Payments: All amounts, if any, to be paid out hereunder shall be paid in
accordance with the Company’s standard payroll practices, within a reasonable
amount of time and in accordance with applicable law following determination by
the Committee that there shall be a pool from which to make such payments with
respect to Mid Year and Fiscal Year 2010 and calculation of applicable
incentives. In all cases, amounts, if any, to be paid out hereunder shall be
paid no later than March 15 of the year following the year in which the
applicable amount is earned.

Future Incentive Periods: This Plan is in effect only with respect to Fiscal
Year 2010. Nothing in this Plan provides for or implies the establishment or
payment of any bonuses with respect to future periods.

Merger or Acquisition: The Board of Directors may modify this Plan, including
terminate it without making payments hereunder, with respect to Fiscal Year 2010
in its sole discretion in the event of a merger or acquisition of the Company.

Administration: The Committee has sole and exclusive discretionary authority to
interpret this Plan and adopt such rules and regulations for carrying out this
Plan as it deems appropriate. The Committee may, in its discretion modify or
terminate this Plan. Decisions by the Committee are final and binding on all
parties to the maximum extent allowed by law.

Employment is Terminable At Will: Nothing in this Plan will interfere with or
limit in any way the right of the Company or the right of any individual to
alter or terminate the employment relationship at any time, with or without
cause.



--------------------------------------------------------------------------------

General Terms and Conditions: Amounts to be paid under this Plan in cash will be
paid from the general funds of the Company. Nothing in this Plan will be
construed to create a trust or establish any evidence of any individual’s claim
of any right to payment other than as an unsecured general creditor of the
Company. All payments to be made in cash will be made in the currency in which
the individual is regularly paid.

Tax Withholding: All payments will be subject to the satisfaction of applicable
federal, state, local or similar income withholding requirements and to any
employment tax withholding requirements. The Company shall withhold all
applicable amounts required by law from any payments hereunder.

Section 409A: All cash payable under this Plan is intended to be exempt from or
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended and the regulations and guidance thereunder (together,
Section 409A) so that none of the payments and benefits to be provided under
this Plan will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein shall be interpreted to so comply or be exempt. Each
payment and benefit payable under this Plan is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. The
Company may, in good faith and without the consent any Eligible Participant,
make any amendments to this Plan and take such reasonable actions which it deems
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition under Section 409A prior to actual payment to an Eligible
Participant.

Governing Law; Severability: This Plan will be construed, administered and
governed in all respects in accordance with the internal laws of the State of
California. In the event that any provision of this Plan is held illegal or
invalid for any reason, such holding will not affect the remaining provisions of
this Plan, and this Plan will be construed and enforced as if the illegal and
invalid provision had not been included.

Entire Agreement: This Plan including Addendum 1, which is incorporated herein
by reference, and any resolutions of the Compensation Committee amending the
Plan, is the entire understanding between the Company and any participant
regarding the subject matter of this Plan and supersedes all prior bonus or
commission incentive plans, or employment contracts whether with any subsidiary
or affiliate, or any written or verbal representations regarding the subject
matter of this Plan. Participation in this Plan during the Fiscal Year 2010 will
not convey any entitlement to participate in this or future plans or to the same
or similar bonus benefits. Payments under this Plan are an extraordinary item of
compensation that is outside the normal or expected compensation for the purpose
of calculating any extra benefits, termination, severance, redundancy,
end-of-service premiums, bonuses, long-service awards, overtime premiums,
pension or retirement benefits or other similar payment.



--------------------------------------------------------------------------------

ZipRealty Inc. 2010 Management Incentive Plan: Addendum 1

Senior Vice President of Sales Supplemental Incentive

The Senior Vice President of Sales (“Participant”) shall be eligible to earn an
annual “Supplemental Incentive”, in addition to the Incentive set forth in this
Plan based on achievement of certain levels of average Agent productivity. This
Incentive shall be calculated as a percentage of Participant’s base salary as of
December 31, 2010, in accordance with average Agent productivity as follows:

 

Agent Productivity

(total average Closed Transactions per month)

   Incentive
(percentage of base salary)  

.98

   29 % 

1.19

   72 % 

1.31

   100 % 

This annual Supplemental Incentive shall be calculated as of December 31, 2010
and shall not be earned until it has been calculated. Participant will only be
eligible to earn the incentive levels set forth expressly herein. Incentives
shall not be calculated linearly and thus, Participant must achieve the next
level of Agent Productivity in order to earn an increased incentive payment.

This Supplemental Incentive shall be subject to all terms and conditions set
forth in this Plan.